Citation Nr: 1042712	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a lumbar spine 
disability.

2.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for an acquired mental 
disorder to include anxiety neurosis and depression.

3.	Entitlement to compensation under 38 U.S.C.A. §1151 for 
aggravation of a heart disorder.

4.	Entitlement to compensation under 38 U.S.C.A. §1151 for a 
brain disorder manifested by memory loss.

5.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.  

The issues of entitlement to compensation under 38 U.S.C.A. §1151 
for a brain disorder manifested by memory loss, and to a total 
disability evaluation based on TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A claim of service connection for a lumbar spine disability 
was previously denied by the RO in August 2002.

2.	 Evidence received since the August 2002 decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a lumbar spine disability.

3.	A claim of service connection for a nervous disorder was 
previously denied by the RO in March 1977.

4.	 Evidence received since the March 1977 decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection for an acquired mental disorder.

5.	The Veteran underwent mitral valve replacement surgery at a VA 
Medical Center (VAMC) in March 1995.

6.	The Veteran's claimed aggravation of a heart disorder, namely 
increased palpitations, was not caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran at VA.


CONCLUSION OF LAW

1.	The August 2002 RO decision denying the claim of service 
connection for a lumbar spine disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.	New and material evidence sufficient to reopen the claim for 
service connection for a lumbar spine disability has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.	The March 1977 RO decision denying the claim of service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

4.	New and material evidence sufficient to reopen the claim for 
service connection for acquired mental disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

5.	Criteria for award of compensation under the provisions of 38 
U.S.C.A. § 1151 for an aggravation of a heart disorder as a 
result of VA medical treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

Specific to the request to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

In April 2004, October 2004, October 2005, and November 2005 the 
agency of original jurisdiction (AOJ) sent a letters to the 
Veteran providing the notice then required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In addition, the October 2004 
notice provided the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent v. 
Nicholson for the requests to reopen the claims of service 
connection for a lumbar spine disability and acquired mental 
disorder.  VA has also done everything reasonably possible to 
assist the Veteran with respect to her claim for benefits.  In 
this regard, VA treatment records have been obtained, including 
the surgical records.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but she 
declined.

Furthermore, in April 2006 the Veteran was provided with a notice 
of effective date and disability rating regulations pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the notice letter postdated the initial adjudication, no 
prejudice is apparent.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When a prior RO decision is final, a new claim may be considered 
on the merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, when by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Lumbar spine disability

In August 2002, the RO denied the Veteran's claim for service 
connection for a lumbar spine disability.  She did not appeal 
that decision.  Therefore, it is final and binding on her based 
on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  However, as noted above, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).

In the August 2002 decision, the RO denied the claim of service 
connection for a lumbar spine disability because the service 
treatment records did not show that the Veteran was treated for 
same during her service, and there was no evidence linking such a 
disorder to service.  See rating decision, dated August 2002.

Evidence submitted for this claim is limited to VA and private 
treatment records reporting treatment for a lumbar spine 
disability since 2002.  Among other things, the private medical 
records indicate that the Veteran was treated for chronic low 
back pain.  In March 1994, the Veteran reported to Dr V. M. Khan, 
a private physician, stated back pain started without any 
injuries in 1992 or 1993.  There was no indication her back pain 
started in service or was related to her military service.  See 
Dr. V. M. Khan private treatment record, dated March 1994.  In 
addition, while the VA treatment records do acknowledge chronic 
low back pain, none of the records submitted since 2002 relate 
her low back disorder to her military service.   See VA treatment 
records, dated May 1994 to November 2006.

Although the evidence received since the August 2002 decision is 
"new," in that the records were not previously seen, these 
numerous VA and private treatment records are not material since 
they are merely cumulative of medical evidence previously 
considered by the RO.  More importantly, they do not raise a 
reasonable possibility of substantiating either claim, in that 
they do not suggest that the Veteran's lumbar spine disability is 
related to her service nor do they suggest that the Veteran had a 
low back disorder in the military.

The only statement relating the Veteran's low back disability to 
service is her own lay statements.  The Veteran's testimony is 
this regard, however, is not competent to establish that she 
incurred these disabilities during her active service.  While lay 
testimony is competent to establish the occurrence of an injury, 
it is not competent to provide  a medical diagnosis.  See 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's own 
recitations of her medical history does not constitute new and 
material evidence sufficient to reopen her claim when this 
account has already been rejected by the VA).

Because the evidence received since the August 2002 RO decision 
does not medically suggest that the Veteran's lumbar spine 
disability was incurred in service, it does not raise a 
reasonable possibility of substantiating the claims.  And as 
such, the requests to reopen are denied.

Acquired mental disorder

A March 1977 rating decision denied the claim of service 
connection for a nervous disorder.  Although the Veteran was 
diagnosed with anxiety neurosis with phobic and depressive 
features, there was no evidence it was related to her service.  
See rating decision, dated March 1977.

Evidence submitted for this claim is limited to private and VA 
treatment records, and the Veteran's statements.  In February 
1994, the Veteran was examined by P. J. Roberts III, D. O., who 
diagnosed the Veteran with depressive disorder where "many of 
[the Veteran's] problems are related to her current physical 
condition" and recommended therapy treatment.  There is no 
indication the Veteran's condition was related to her military 
service.  See P. J. Roberts III, D. O., evaluation, dated 
February 1994. 

In October 1995, the Veteran was evaluated by Dr. D. P. Tressler, 
a private psychologist, who diagnosed the Veteran with dysthymia, 
major depression, and personality disorder.  Although the Veteran 
was diagnosed with several mental disorders, the report is absent 
of any opinion relating the Veteran's condition to her military 
service.  See Dr D. P. Tressler psychological evaluation report, 
dated October 1995.
 
Furthermore, while Veteran alleges her acquired mental disorder 
is related to service, it is not competent to establish that she 
incurred disability during her active service.  While the Veteran 
may feel that her psychiatric disorder is related to her service, 
as a lay person the Veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Although this evidence is "new," in that the records were not 
previously seen, these VA treatment records, private evaluations, 
and lay statements are not material since they are merely 
cumulative of medical evidence previously considered by the RO. 
The evidence previously considered already established that the 
Veteran had a diagnosed of a mental disorder and this "new" 
evidence fails to cure the defects presented by the previous 
decision, namely the lack of evidence that a psychiatric disorder 
was incurred in service or causally related to service.  As such, 
the request to reopen is denied

Entitlement to Compensation Under 38 U.S.C.A. § 1151, for 
Aggravation of a Heart Disorder

The Veteran is currently seeking compensation under 38 U.S.C.A. § 
1151 for an additional disability as a result of a VA surgical 
procedure in March 1995. Specifically, the Veteran asserts that 
following the March 1995 mitral valve replacement procedure she 
has experienced increased palpitations.  See Claim clarification, 
dated February 2005.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability were 
service connected. A disability or death is a qualifying 
additional disability or qualifying death if the disability or 
death was not the result of the Veteran's willful misconduct and 
either:

1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility, 
and the proximate cause of the disability or 
death was either A) carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or examination; 
or B) an event not reasonably foreseeable; or

2) the disability or death was proximately 
caused by the provision of training and 
rehabilitation services by the Secretary as part 
of an approved rehabilitation program.
See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 
is to determine whether the Veteran has an additional disability 
as a result of a VA procedure.  See 38 C.F.R. § 3.361.

In Jones v. West, 12 Vet. App. 460 (1999), the Court held that 
the requirements for establishing a § 1151 claim parallel those 
that pertain to establishing a claim for service connection, as 
set forth in Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996).  Generally, those 
requirements necessitate (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the result 
of hospitalization, medical, or surgical treatment; and (3) 
medical evidence of a nexus between the asserted injury or 
disease and the current disability.  Jones, 12 Vet. App. at 464; 
see also Jimison v. West, 13 Vet. App. 75 (1999).

According to the record, the Veteran underwent a VA heart 
examination in April 2005.  Here, the Veteran reported chest 
discomfort and shortness of breath.  The Veteran has a history of 
rheumatic heart disease and congestive heart failure.  Following 
a physical examination and a review of the evidence of record, 
the VA examiner opined that the Veteran's "mitral valve disease 
is more likely than not the cause of her irregular heartbeat.  
[The Veteran's] mitral valve surgery is not the cause of her 
irregular heartbeat."  See VA examination, dated April 2005.

Based on the evidence of record, the Board finds the record does 
not contain competent medical evidence that any current heart 
disorder is the result of hospitalization, medical, or surgical 
treatment; nor is there competent medical evidence of a nexus 
between the asserted injury and the current disability.  Jones, 
supra.  The only competent and relevant medical evidence of 
record is the April 2005 medical opinion that the Veteran's heart 
palpitations is not a result of her VA surgery.

The only evidence of record supportive of the Veteran's claim her 
heart palpitations is related to the March 1995 surgery consists 
of the lay statements of the Veteran herself.  However, the Board 
finds no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical diagnosis or opinion.  Consequently, 
the Board finds that any assertions by the Veteran as to medical 
opinion have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this § 
1151 claim.  The Veteran's claimed heart palpitations are not 
related to the VA hospital care, medical or surgical treatment, 
or examination.


ORDER

The request to reopen a claim of service connection for a lumbar 
spine disability is denied.

The request to reopen a claim of service connection for an 
acquired mental disorder is denied.

Compensation under 38 U.S.C.A. §1151 for an aggravation of a 
heart disorder is denied.


REMAND

In January 2004, the Veteran filed a claim under 38 U.S.C.A. 
§ 1151 contending that following the March 1995 mitral valve 
replacement surgery, she suffered minor brain damage resulting in 
"diminished IQ and memory loss" due to the lack of oxygen 
during the procedure.  The Veteran stated following the procedure 
she "struggled to remember things that were a priority before 
[her] operation.  [She] stopped driving because [she] could not 
remember how to get to places that [she] frequented often.  [She] 
stopped writing letters due to [her] inability to write 
grammatically correct and cohesively..."  See claim, dated January 
2004

With respect to claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 provides in pertinent part that compensation 
shall be awarded for a qualifying additional disability in the 
same manner as if such additional disability was service 
connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the Veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, and the 
proximate cause of the disability was: (a) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010).

To determine whether additional disability exists, the Veteran's 
condition immediately prior to the beginning of the hospital 
care, medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based is compared to his or her 
condition after such care, treatment, examination, services, or 
program has been completed.  Each body part or system involved is 
considered separately. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability. Merely showing that a 
Veteran received care, treatment, or examination and that the 
Veteran has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused 
by a Veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d). To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, it must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability (see 38 
C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or (2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's-or, in 
appropriate cases, the Veteran's representative's- informed 
consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a 
Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen. The event does not have to be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. §§ 
17.32. 38 C.F.R. § 3.361(d)(2).

According to the probative evidence of record, the Veteran's 
October 1995 psychological evaluation noted symptoms of mild 
impairment of memory and concentration.  However, the private 
psychologist stated it was consistent with the Veteran's 
diagnosed depression.  See Dr. D. P. Tressler's psychological 
evaluation report, dated October 1995. 

The Board notes that VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Given the confirmation of memory loss 
and the Veteran's statement of brain impairment following the 
March 1995 surgery, a VA examination a VA medical examination and 
opinion are needed to determine the nature and etiology of the 
Veteran's memory loss and whether it is related to the March 1995 
surgery.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.

With respect to the issue of entitlement to a TDIU, given that 
the issue of entitlement to compensation under 38 U.S.C.A. §1151 
for a brain impairment is currently on appeal, if granted, this 
could result in eligibility for a TDIU, the Board finds that the 
claim for a TDIU is inextricably intertwined with the referred 
claim, and that the claim for a TDIU should be considered after 
decisions are rendered on the referred claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for an 
examination and opinion by a specialist 
with the appropriate expertise at a VA 
facility to determine and provide an 
opinion as to whether it is at least as 
likely as not that VA treatment in March 
1995 caused additional disability, namely 
memory loss; and, if so, what the 
additional disability is and whether such 
additional disability was caused by VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault in furnishing this 
medical treatment, or was the result of an 
event that was not reasonably foreseeable. 

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should provide 
a complete rationale for any opinion 
provided.

2.	The claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, and for 
a TDIU, should then be reviewed on the 
basis of the additional evidence.  
Thereafter, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


